           Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 1 of 20



                             LAW OFFICES OF
 1
     WALKUP, MELODIA, KELLY & SCHOENBERGER
                      A PROFESSI01 AL CORPORATION
 2                                             111
              650 CA LIFORN IA STREET, 26 FLOOR
            SAN FRANCISCO, CALIFORNIA 94108-2615
 3               T: (4 15) 981-7210 · F: (415) 39 1-6965

 4
   MATTHEW D. DAVIS (State Bar #141986)
 5 mdavis@walkuplawoffice.com
   SARA M. PETERS (State Bar #260610)
 6 speters@walkuplawoffice.com
   ANDREW P. McDEVITT (State Bar #271371)
 7 amcdevitt@walkuplawoffice .com
     ATTORNEYS FOR PLAINTIFF JANE DOE
 8
 9                                       UNITED STATES DISTRICT COURT
10         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

11
12 JANE DOE, an individual using a                                 Case No.
   pse udonym,
13                                                                 COMPLAINT FOR DAMAGES
                       Plaintiff,
14                                                                 DEMAND FOR JURY TRIAL
          v.
15
   UBER TECHNOLOGIES, INC.,
16 RASIER, LLC; RASIER CA, LLC,
17                                      Defendants.

18
19
            Plaintiff Jane Doe, by and through undersigned counsel Walkup, Melodia,
20
     Kelly & Schoenbe rger, A Professional Corporation, as h er Complaint against
21
     Defenda nt Uber Technologies, Inc., Rasier, LLC, and Rasier-CA, LLC, h ereby alleges
22
     as follows:
23
                                                           PARTIES
24
            1.        Jane Doe is a pseudonym and is not Plaintiffs real name. Submitted
25
     with this complaint is a n application to the Court for an order permitting Plaintiff to
26
     u se a pseudonym on t he ground t h at anonymity is necessar y to prevent mental harm
27
     and to preserve privacy in a m atter of a sen sitive and highly personal nature.
28

                                                               1
                                                     COMPLAINT FOR DAMAGES
                                              Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 2 of 20



                                    1          2.     Plaintiff Jane Doe is an adult woman who is a citizen of Mexico.

                                    2          3.     Defendant Uber Technologies, Inc. ("Uber Technologies") is a Delaware
                                    3 Corporation with its principal place of business in the City and County of San

                                    4 Francisco, State of California.

                                    5          4.     Defendants Rasier, LLC and Rasier-CA, LLC (collectively "Rasier") are
                                    6 Delaware Limited Liability Companies with their principal places of business in the
                                    7 City and County of San Francisco, State of California.

                                    8          5.     Defendants Uber Technologies, Inc., Rasier, LLC, and Rasier-CA, LLC

                                    9 (collectively "Uber" the "Company" or "Defendants") operate throughout the United
                              10 States and internationally in approximately 555 cities, including the City of San
                             11 Mateo in the County of San Mateo, State of California.

                             12
                                                                    JURISDICTION AND VENUE
                             13
                                               6.     The jurisdiction of this action arises under diversity of citizenship
                             14
                                        pursuant to 28 U.S.C. § 1332. Plaintiff is a citizen of a foreign country. Defendants
                             15
                                        are all citizens of California. The amount in controversy exceeds $75,000, exclusive of
                             16
                                        interest and costs.
                              17
                                               7.     The Court has personal jurisdiction over Defendants because
                              18
                                        Defendants are headquartered in San Francisco, California and conduct their
                              19
                                        business in California.
                             20
                                               8.     Venue is proper as authorized pursuant to 28 U.S.C. § 1391(b)(l), as
                             21
                                        Defendant Uber Technologies Inc. is headquartered in, conducts bu$iness in, and
                              22
                                        resides in this district.
                             23
                              24                                      FACTUAL ALLEGATIONS

                              25               9.     As recently as 2010, the general public considered it unreasonably
                              26 dangerous for a young woman to get into a strange man's private car with the
                              27 expectation that he would drive her to a specific location and let her get out of his
                              28 car, unharmed. That would have been considered hitchhiking. A foreseeable risk of
       LAW OFFICES OF
\ VAtKUP, }.·lELODIA, KELLY
  & SC HO ENBERGER
 A PR()f I<<1(.)-.Al CORPORA IK>'
 650 CALIFORNIA STREET                                                              2
       26TH FLOOR
SAN FRANCISCO. CA 94108
      (41 5) 98 1·7210
                                                                        COMPLAINT FOR DAMAGES
                                             Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 3 of 20



                                    1 hitchhiking was the potential for sexual assault.

                                    2        10.    If someone needed a ride, one approach that h ad been considered
                                    3 reasonably safe for decades as of 2010 was to hail a licensed taxi. For decades, local
                                    4 authorities h ave heavily regulated taxi drivers and taxicabs to provide safeguards
                                    5 and protections for prospective passengers against unscrupulous or predatory
                                    6 drivers.
                                    7        11.    For example, currently in the City and County of San Fra ncisco, an
                                    8 applicant to become a taxi driver must: submit fingerprints that are checked against
                                    9 the California Department of Justice's "RAP Sheet" database; pass a written exam;
                              10 complete a driver training course; provide a recent photograph; submit to an alcohol
                              11 a nd drug test; receive a negative result on the alcohol and drug test; a uthorize the

                              12 city to obtain the results of past alcohol and drug tests: notify the city whether he or
                             13 she has previously failed an alcoh ol or drug test; be "clean in dress in person"; be free
                             14 of a ny condition that might render the applicant unsafe to operate a motor vehicle;
                             15 h ave no prior convictions of a crime that would present a risk to public safety; be at
                             16 least 21; and speak, read, and write th e English lan guage. San Francisco
                             17 Transportation Code§ 1103(c). A permitted taxi driver must conspicuously display
                             18 his or her permit on th e outside of his or her clothing at all times while operating a
                             19 taxi a nd show t hat permit to any peace officer upon request. The permit can be worn
                             20 only by th e driver to whom it is issued. Id. at§ 1108(a).
                             21              12.    San Francisco also regulates taxicabs to make sure they clearly st and
                             22 out, and are easily identified and tracked. Taxicabs must be painted to conform to an
                             23 approved color scheme and bear a city-issued medallion with an identifying number.
                             24 Id. at§§ 1102, 1108, 1113(d), 113(6). Every San Francisco taxicab m·u st h ave the
                             25 following information displayed on t he exterior of t he vehicle: the vehicle number; th e
                             26 words "San Francisco Taxicab"; a decal indicating a satisfactory vehicle inspection;
                             27 the name of the taxi comp any; and th e medallion. Id. These safeguards make every
                             28 taxicab identifiable and trackable, and thus minimize the ch ances that a taxi driver
      LAW OFFICESOf
W ALKUP, M ELODIA, KELLY
  & SCHOENBERGER
 /\PR.Of LSSIO,/\l <.ORJIORA llO'
 6SO CALIFORNIA STREET                                                           3
      26TH FLOOR
SAN FRANCISCO, CA 94108
     (41SI 981-7210
                                                                     COMPLAINT FOR DAMAGES
                                               Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 4 of 20



                                      1 would rob, assault, or take advantage of a passenger, or that someone might

                                      2 masquerade as a taxi driver and victimize a passenger. These safeguards also make
                                      3 it easier for law enforcement officers to apprehend anyone who victimizes a
                                      4 passenger while driving a taxi.

                                      5         13.   Beginning in 2011 with its launch of "Uber X", Uber built a novel
                                      6 "rideshare" industry. To build this industry, Uber had to both (1) change the public's
                                      7 attitude toward getting into a stranger's private car such that there would be
                                      8 demand for its rides, and (2) circumvent the taxi industry's existing safety
                                      9 regulations in order to rapidly recruit a fleet of non-professional drivers to meet this
                               10 demand. To say that Uber ultimately succeeded would be an understatement. On
                               11 May 9, 2019, an initial public offering valued Uber at $82.4 billion.

                               12              14.    To disrupt the public's cautious attitude on the topic of getting into a
                               13 stranger's private car, Uber spent many millions of dollars marketing and promoting
                               14 the concept that its non-professional Uber X "rideshare" drivers, driving unregulated,
                               15 non-distinctive personal cars, can be summoned with the "Uber App" and trusted to
                               16 transport people safely.
                               17              15.    To create a large and ready supply of drivers, Uber leapfrogged over
                               18 safety regulations and laws that govern the transportation industry, and also failed
                               19 to take and implement reasonable measures to protect rideshare            pa~sengers   from
                               20 unscrupulous, unqualified and dangerous drivers. The application process to become
                              21 an Uber X driver is simple, fast, and designed to allow the Company to hire as many
                              22 drivers as possible while incurring minimal associated costs. The cost and time
                              23 savings, however, came at the expense of the safety of Uber X passengers, especially
                              24 female riders.
                              25               16.    In contrast to the local regulations that impose background checks,
                              26 tests, and permit requirements on taxi drivers, Uber instead invited almost anyone
                              27 with a driver's license to become an Uber X driver. Uber even makes rental car
                              28 arrangements for those who do not own a car. To become an Uber X driver,
    LAW OFFICES OF
WALKUP, M ELODIA, KELLY
  & SC HOENBERGER
 A PKOl lS~IOV•I CC":MtJ'Ol(A 110""
  650 CALIFORNIA STREET
       26TH FLOOR
                                                                                    4
SAN FRANCISCO, CA 94106
      (415)98 1-7210
                                                                        COMPLAINT FOR DAMAGES
                                        Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 5 of 20



                                1 individuals apply through Uber's website.
                                2        17.    Uber generally outsources background checks of driver applicants to
                                3 third party vendors that do not perform stringent background checks. Those vendors
                                4 simply run potential drivers' social security numbers through databases similar to
                                5 those held by private credit agencies, which only go back for a period of seven years
                                6 and do not capture all arrests and/or convictions. The background checks conducted
                                7 by private companies for Uber do not require fingerprinting for comparison against
                                8 Department of Justice and Federal Bureau of Investigation databases. Neither Uber
                                9 nor its third party vendors verify that the information provided by applicants is
                          10 accurate or complete. Thus, people using false names can apply and pass an Uber

                          11 background check. The turnaround time for an Uber background check is often under
                          12 36 hours.
                          13             18.    Using traditional lobbying efforts as well as its own social media clout,
                          14 Uber lobbies state and local governments, including in California, to adopt its own
                          15 proposed "model" regulations, which allow it to conduct its own lax background
                          16 checks, instead of more stringent regulations like those used for taxi drivers. In
                         17 Austin, Texas, where regulators imposed fingerprint background checks, Uber
                          18 punished the regulators by pulling out of the city altogether.
                         19              19.    As a direct result of Uber's lobbying efforts and social media campaigns,
                         20 the Company largely self-enforces hiring standards for its Uber X drivers.
                         21              20.    Uber is and has been aware that its security screening processes are
                         22 insufficient to prevent unsafe applicants from successfully registering as Uber X
                         23 drivers. Its inadequate background checks have been the subject of a number of
                         24 municipal lawsuits and fines.
                         25              21.    In 2015 the District Attorneys of San Francisco and Los Angeles filed a
                         26 complaint alleging that individuals who passed Uber's security screening process and
                         27 were found driving for Uber had the following felony convictions: second degree
                         28 murder; lewd and lascivious acts against a child under the age of 14; sexual
      LAW OFFICES Of
WALKUP, MELODIA, KELLY
 & SC HOENBERGER
 A MtOffSSKhi\l CORl'ORAllO"'
  6SO CALIFORNIA STREET
       26TH FLOOR
                                                                              5
SAN FRANCISCO. CA 94108
      (4151981-7210
                                                                 COMPLAINT FOR DAMAGES
                                              Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 6 of 20



                                     1 exploitation of children; kidnapping for ransom with a firearm; assault with a
                                     2 firearm; grand theft; robber; identity theft; burglary; and taking a vehicle without
                                     3 consent. In connection with the litigation, the San Francisco District Attorney called
                                     4 background checks without fingerprinting "completely worthless."

                                     5        22.    Where cities and states (such as Houston and Maryland) perform their
                                     6 own fingerprint-based background checks, numerous driver applicants approved by
                                     7 Uber are ultimately rejected. In Maryland, nearly 15 percent of new rideshare
                                     8 drivers are disqualified for failing the state's background checks. In ·2017, when
                                     9 Massachusetts began running its own background checks on Uber and Lyft rideshare
                              10 drivers, the state rejected 20,000 out of 170,000 rideshare driver applications that
                              11 had been approved by the companies. Of those, 3,471 were rejected due to violent
                              12 crimes.
                              13              23.    In addition to anemic driver background check standards, Uber also
                              14 operates with almost no standards to ensure that Uber X vehicles stand out and are
                              15 easily tracked. In contrast to the local regulations that impose       color~scheme   and
                              16 medallion requirements making each taxicab distinct and easily traced, Uber devised
                              17 a system whereby Uber vehicles are distinguished from other vehicles only by an
                              18 Uber decal that the Uber X driver places in the car's window.
                              19              24.    To create a large a nd r eady fle et of Uber X vehicles, Uber made its Uber
                              20 decals easy to obtain so that it could quickly recruit a large numbers of new Uber X
                              21 drivers, who would drive their own non-distinctive vehicles.
                              22              25.    Uber intends the Uber decal to reassure the prospective passenger:
                             23 "This is not just a random stran ger's car. It is an Uber X and it is safe to get in."
                              24              26.    Uber owns several trademark registrations for "UBER" and several
                             25 Uber-based marks. It has used Uber as a trademark and trade name in connection
                             26 with goods and services since 2010. In opposing applications submitted by others to
                             27 the United States Patent a nd Trademark Office that contain some form of the word
                             28 "uber", Uber has stated that through its "marketing, promotion, advertising, and
      LAW OFFICESOF
\VALKUP, MELODIA, KELLY
  & SCHOENBERGER
A l'N.Of r(SIO'l/\l COltl'OltAllO'
  650 CALIF ORNIA STREET                                                           6
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (4151981·72 10
                                                                      COMPLAINT FOR DAMAGES
                                                Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 7 of 20



                                      1 commercial activity, the public readily associates the UBER Marks and Names with
                                      2 Uber and its goods and services. The UBER Marks and Names are thus valuable
                                      3 assets of Uber and symbols of its goodwill.'' 1
                                      4         27.    Uber knows and intends for its trademark UBER to signify a connection
                                      5 to the company. In opposing applications submitted by others to the·USPTO that
                                      6 contain some form of the word "uber'', Uber has argued that allowing a person or
                                      7 company, which is not associated with Uber, to use the word "uber" in a trademark
                                      8 name is "likely to falsely suggest a connection between [the unaffiliated·person or
                                      9 company] and Uber's trade name and identity because [a trademark containing the
                                10 word "uber"] is confusingly similar to and would be recognized as an approximation
                                11 of the same. Even more, the fame and reputation of Uber is of such a nature that a
                                12 connection with Uber would be presumed when [the unaffiliated person or company]
                                13 uses [a trademark containing the word uber] in connection with its services." 2 Uber
                                14 has further argued that "[a trademark containing the word "uber"] uniquely a nd
                                15 unmistakably points to Uber's famous name a nd identity."3
                                16              28.    Trademarks and service marks are recognized to function both as an
                                17 indication of origin or ownership and to serve as a guarantee of constancy of the
                                18 quality or other characteristics of a product or service.
                                19              29.    Uber knows that if a vehicle displays an Uber decal, then members of
                               20 the public who see the decal will associate the vehicle and its driver.with Uber - the
                               21 trademark owner. Uber has marketed aggressively to condition members of the
                               22
                               23         1 Notice of Opposition submitted by Uber Technologies, Inc. in In the matter of
                                          Trademark App. Ser. No. 88/149861 at if 13; see also Notice of Opposition submitted
                               24         by Uber Technologies, Inc. in In the matter of Trademark App. Ser. No. 87776977 at
                                          if 13 & Notice of Opposition submitted by Uber Technologies, Inc. in In the matter of
                               25         Trademark App. Ser. No. 87/490138 at if 14.
                                          2 Notice of Opposition filed by Uber Technologies, Inc. in In t he matter of Trademark

                               26         App. Ser. No. 88/149861 at if 15; see also Notice of Opposition submitted by Uber
                                          Technologies, Inc. in In the matter of Trademark App . Ser. No. 87776977 at if 15 &
                               27         Notice of Opposition submitted by Uber Technologies, Inc. in In the _m atter of
                                          Trademark App . Ser. No. 87/490138 at if 16.
                               28
    LAW OFFICES OF                        3 Id.
WALKUP, MELODIA, KELLY
   & SCHOENBERGER
                      (OR PO~A 110'
 A l"R:Ol I SSIO,Al
 &50 CALIFORNIA STREET                                                              7
      l&TH FLOOR
SAN FRANCISCO. CA 94108
     141SI 98 1-7210
                                                                        COMPLAINT FOR DAMAGES
                                                Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 8 of 20



                                      1 public to think a vehicle a nd its driver are "safe" if an Uber decal is displayed. Uber
                                      2 presents Uber X to customers as "a ride you can trust."

                                      3          30.   Uber has stated on its website that:

                                      4                       Wherever you are around the world, Uber is
                                                              committed to connecting you to the safest ride on the
                                      5                       road. That means setting the strictest standards
                                                              possible, and then working hard to improve them
                                      6                       every day. The specifics vary depending what local
                                                              governments allow, but within each city we operate,
                                      7                       we aim to go above and beyond local requirements to
                                                              ensure your comfort and security - what we are
                                      8                       doing in the US is an example of our standards
                                                              around the world.
                                      9
                                                31.    Uber has stated on its website that:
                               10
                                                              From t he moment you r equest a ride to the moment
                               11                             you arrive, the Uber experience has been designed
                                                              from the ground up with your safety in mind.
                               12
                                                32.    Uber has actively fostered and successfully cultivated an image among
                               13
                                          its customers of safety and sup eriority to public transportation and traditional taxis,
                               14
                                          which is reflected in the very name of the Company itself.4
                               15
                                                33.    U n t il as recently as October 2014, Uber r epresented that "Every
                               16
                                          ridesharing and livery driver is thoroughly screened through a rigorous
                               17
                                          process we've developed u sin g industry-leading standards. This includes a
                               18
                                          three step criminal background screening for the U.S. - with count ry, federal
                               19
                                          a nd multi-state checks that go back as far as the law allows -and ongoing
                              20
                                          reviews of drivers' motor vehicle r ecords throughout their time on Uber."
                              21
                                                34.    Until at least June 2, 2015, Uber's website stated: "Wherever you
                              22
                                          are around the world, Uber is committed to connecting you to t he safest ride on
                              23
                                          the road. That mea ns setting t he strictest safety standards possible, then
                              24
                                          working h ard to improve them every day." Uber's blog also trumpeted: "We'll
                              25
                                          continue innovating, r efining, and working diligently to ensure we're doing
                              26
                              27
                              28
                                          4Dictionary.com defines "uber" as "designating a person or thing that exceeds the
     LAW OFFICES OF
WALKUP, MELODIA, KELLY
                                          norms or limits of its kind or class."
 & SCHOENBERGER
APROfl<:~IO,AI   COf.IJ>()Kl\ IK) '
 650 CALIFORNIA STREET
       26TH FLOOR
                                                                                     8
SAN FRANCISCO. CA 94 108
      (4 151981 -72 10
                                                                         COMPLAI NT FOR DAMAGES
                                        Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 9 of 20



                                1 everything we can to make Uber the safest experience on the road."
                                2        35.        Uber particularly markets itself as a safer transportation alternative for
                                3 women. Uber's website and marketing contains numerous pictures of smiling women
                                4 inside, entering or exiting vehicles, who are meant to appear "safe." Four true and
                                5 correct examples of Uber's marketing copy are reprinted below:
                                6
                                7

                                8

                                9

                          10
                          11
                          12
                          13
                          14                I   > •,1,11   !"I



                          15
                                          Trip safety
                          16              OLr comrritmenl lo riders
                          17              U~t   1:. <1ed1ca1e<1 to kee1>1f"g peop t   sare 01' lhe 1008 01.,1 'e<t1notogy
                                          ;;>nab les us m focus   on rider   safetv be1ore. dunnP,. and a'ter >:verv trip
                          18
                          19
                          20
                          21                                                                                "I work events late at night. and
                                                                                                             with Uber. I feel safer knowing I
                          22
                                                                                                             don't have to go wait outside and
                          23                                                                                 hope I can f lag down a ride."
                                                                                                             Bnttany.

                          24                                                                                 Ride< from PcrV•nd



                          25
                          26
                          27
                          28
     LAW OFFICES OF
WALKUP, >1.ELODIA, KELLY
  & SCHO ENBERG ER
A PROf[SSIO,i\l CORf'ORA llO'
 650 CALIFORNIA STREET
      26TH FLOOR
                                                                                                     9
SAN FRANCISCO, CA 94108
     (41SI 981-7210
                                                                                 COMPLAINT FOR DAMAGE S
                                    Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 10 of 20



                                1      UBER     Ride    Onve         C1 t1es


                                2
                                         Safe rides, safer cities
                                3
                                         Going the distance for everyone on the road
                                4

                                5

                                6
                                7

                                8
                                9

                          10

                          11

                          12
                         13                     A ride you can trust
                          14                    Safety 1s 11npo1tant to us-whether you're m the backseat or behind the wheel
                                                That's why we continue to devel op technology that helps make m1lhons or
                          15                    rides safer everyday


                          16
                          17
                                              UBER        Ride         onve
                         18

                          19
                         20
                         21
                         22
                         23

                         24
                         25

                         26
                                                          Rt0t   >    Wt-IY    >   .,.,   IV llP\

                         27

                         28
     LAW OFFICES OF
W ALKUP, MELODIA, KELLY
  &SCHOENBERGER
 t\ l'ROFCSSK>\IALCORPOAATlO'
  6SO CALI FORNIA STREET
       26TH FLOOR
                                                                                                    10
SAN FRANCISCO, CA 94 108
      (41SI 981 -7210
                                                                          COMPLAINT F OR DAMAGES
                                           Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 11 of 20



                                   1        36.    In sum, Uber intends the public to believe that a vehicle bearing an
                                   2 Uber decal is a "ride you can trust," and that its driver has passed the "strictest
                                   3 standards possible" in terms of background checks. However, ordinary members of
                                   4 the public do not know that Uber drivers undergo watered-down background checks.
                                   5 Nor do they know that Uber dispenses Uber decals, adorned with its immediately
                                   6 recognizable name and/or trademarked symbol, liberally and with little or no control.
                                   7        37.    Uber even makes available a "temporary decal" for new drivers to print
                                   8 at home. This decal is publicly available at the website
                                   9 https://image.et.uber .com/lib/fe9112737763017e7 l/m/l/Uber-decal print-at-home.png
                             10 as of June 10, 2019, and is accessed via a public link stating "Need a temporary
                             11 decal? Print one at home here." There is no security whatsoever to prevent anyone
                             12 from printing this decal and displaying it on a vehicle.
                             13             38.    In the San Francisco Bay Area alone, tens of thousands of cars bear
                             14 Uber decals. No one, not even Uber, knows how many vehicles display an Uber decal,
                             15 let alone which specific vehicles bear such a decal.
                             16             39.    Uber has known for year s that criminals and sexual predators take
                             17 adva ntage of its weak driver screening process and uncontrolled Uber decal system.
                             18 Soon after launching Uber X, Uber began receiving reports of victims who were
                             19 assaulted, raped, robbed, or otherwise victimized after they willingly got into a car
                            20 because it displayed an Uber decal, including instances in which the assaila nt-driver
                            21 ha d not been hailed via the Uber App to pick up the victim-passenger. An April 4,
                            22 2019 New York Times investigative article titled They Thought It Was Their Uber:
                            23 But the Driver Was a Predator described "at least two dozen such attacks in the past
                            24 few year s."
                            25              40.    In sum, robberies, assaults a nd rape are a foreseeable risk of Uber's lax
                            26 driver screening process a nd Uber's uncontrolled distribution of Uber decals. Despite
                            27 these known deficiencies, Uber holds its brand and logo out to the public as
                            28 representing safety.
     LAW Of f ICESOf
\VALKUP, MELODIA, KELLY
  & SCHOENBERGER
A!'ll:OH~SK>'\Al   (QRPORA l lO'
 &SO CALIFORNIA STREET
      26TH FLOOR
                                                                                11
SAN FRANCISCO, CA 94 108
     (41Sl 981 -7210
                                                                    COMPLAINT FOR DAMAGES
                                            Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 12 of 20



                                    1        41.    Uber is a recognized technology innovator, but it nevertheless has failed
                                    2 to take technically feasible and reasonable measures to diminish and guard against
                                    3 the foreseeable harm to passengers caused by its uncontrolled distribution of Uber
                                    4 decals, because such safety measures would not only have added operating costs, but
                                    5 would have also hindered Uber's goal of recruiting as many Uber X drivers, driving
                                    6 their personal, non-distinctive vehicles, as possible in advance of Uber's IPO. Indeed,
                                    7 Uber has actively lobbied and instigated social media campaigns against laws that
                                    8 would regulate rideshare signage to protect against this very type of harm.

                                    9        42.    There are some features built into the Uber App that, when used, can
                              10 make the rides safer. When a person summons an Uber X vehicle using that person's
                              11 own Uber App, there are in-app features that allow the passenger to monitor the
                              12 driver's location as the driver approaches the point of pickup. Under such
                              13 circumstances, the passenger can also view, in the App, the make, model, and color of
                             14 vehicle, as well as the license plate number and the driver's photo. Once the trip
                             15 begins, there is a "panic button" in the App, as well as an option to "share trip
                             16 status," and features that allow the passenger (or police, if necessary) to monitor the
                             17 driver's location. However, Uber knows that its customers sometime summon Uber X
                             18 cars for other people, and that under these circumstances the passenger does not
                             19 typically have access to the App's features.

                             20              43.    Uber tracks the location of those who use its App, and Uber has the

                             21 technological capability to block ride requests that attempt to summon a driver to
                             22 pick up a passenger at a location remote from that of the person using the App.
                             23              44.    Uber not only permits its customers to summon rides for others, but it
                             24 encourages them to do so and assures them that this is a safe and responsible
                             25 practice. For example, Uber's website says, "Save the day. Grandma doesn't have a
                             26 smartphone? Mom needs a ride from the airport? Your friend got a little too happy at
                             27 happy hour? Send them a reliable ride to their destination. It's always appreciated."
                             28 https://www.uber.com/ride/how-uber-works/request-for-a -guest/
      LAW OFFICESOF
 W ALKUP, MELODIA, KELLY
   & SCHOENBERGER
  11 11ROfl5"10,AI <:ORVOltA llO'
    6SOCALIFORNIA STREET
        26TH FLOOR
                                                                                 12
· SAN FRANOSCO. CA 94108
       (41S) 981 -7210
                                                                     COMPLAINT FOR DAMAGES
                                           Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 13 of 20



                                  1         45.    Uber has at all r elevant times failed to communicate to its customers
                                  2 how lax its driver background check system is, how easy it is to acquire an Uber
                                  3 decal, and how easy it is to imper son ate an Uber X driver. In withholding this
                                  4 information from its customers, Uber knowingly caused its customers to rely on the
                                  5 Uber decals as signaling that a driver has been vetted and is trustworthy. In
                                  6 withholding this information, Uber has also created the impression that the Uber
                                  7 App's features that ident ify the driver and vehicle are there for convenience (to help
                                  8 riders find the correct driver) as opposed to safety (to h elp rider s find a safe driver).
                                  9         46.    On August 14, 2018, Plaintiff Jane Doe, a young woman, voluntarily got
                            10 into the back seat of a stra n ge man's car. That man (the "Assailant") activated the
                            11 child-proof locks on the car's rear doors, trapping her inside. He drove to a remote
                            12 location, where he raped and partially strangled Jane Doe. The Assailant then

                           13 started driving to another location, where he planned to assault J ane Doe again and
                           14 probably kill her, but she escaped a nd was rescued by a passing motorist.

                           15               47.    The Assailant fled, but was identified and captured weeks later, only
                           16 because the San Mateo Police Department conducted an exh a u stive a nd superb
                           17 investigation. As of the time of this complaint, the Assailant sits in jail and faces
                           18 criminal ch arges that could lead to imprisonment for life.
                           19               48.    Jane Doe is not from the United States. She and h er fiance are from

                           20 Mexico. H er fiance had business in the Bay Area in the middle of August 2018. She
                           21 flew to the region to spe nd a few days with him for a mini-vacation. It was in the
                           22 middle of this trip , August 14, 2018, that the assault occurred.
                           23               49.    In the early evening of August 14, 2018, Jane Doe was at a shopping
                           24 m all in San Mateo County, California. She wanted to return to the nearby hotel at
                           25 which she a nd h er fiance were staying. Her own sm artphone was running low on
                           26 power. She therefore texted her fiance, who was elsewh ere, and asked that he use his
                           27 Uber App to summon a n Uber X ride for her . Her fiance complied with her request.
                           28 As described above, using the Uber App to summon a ride for someone else is a
    LAW OFFICES OF
WALKU P, M ELODIA, KELLY
  & SC HO ENBERGER
 A PROflS~IO-.Al CO+W01(A1 10 '
  6SO CALIFORNIA STREET
       26TH FLOOR
                                                                                  13
SAN FRANCISCO, CA 94108
      (41 5198 1-7210
                                                                     COMPLAINT FOR DAMAGES
                                          Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 14 of 20



                                  1 practice that Uber allows and encourages.
                                  2         50.    There was an Uber decal on the windshield of a car t h at sh owed up at
                                  3 the location at which Jane Doe expected to be picked up. J ane Doe, whose primary
                                  4 la n guage is not English , got into th at car only because it h ad a n Uber decal in the
                                  5 window and she believed, perhaps mistakenly, that the driver said her boyfriend's
                                  6 n ame when she neared the car.
                                  7         51.    In sum, Jane Doe willingly got into the back of this strange man's car
                                  8 because she believed that it was her Uber X rideshare and that it was safe to do so.
                                  9 As alleged above, Uber purposefully disrupte d and changed the public's attitudes
                            10 about riding in a stranger's private car, and it aggressively marketed the concept
                            11 that it is safe for a young woman to get into an Uber X car under the circumstances
                            12 presented to Jane Doe on the evening of August 14, 2018.

                            13              52.    Months before Jane Doe was assaulted, Uber learned that the Assailant
                            14 was a menace to women. He was, at t hat time, an Uber X driver, authorized by Uber
                            15 to use the Uber App. On or about June 8, 2018, a woman reported to the Company
                           16 th at the Assailant behaved disturbingly while giving her an Uber X ride. Uber
                           17 "investigated" her complaint by interviewing the Assailant over the telephone. He
                           18 admitted to Uber that he drove th e passenger off her "route'', flirted with h er, and
                           19 drove her to a "horse stable," ostensibly so they could "talk."
                           20               53.    Uber did suspend the Assailant's access to the Uber App after
                           21 interviewing that woman a nd the Assaila nt, but the Company did nothing more than
                           22 suspend access. It did not attempt to take back the Uber decal on his car or warn
                           23 others about him. Upon the Assailant's arrest months later for his terrifying attack
                           24 on Jane Doe, police observed an Uber decal on his car and found numerous Uber
                           25 decals in the Assailant's possession.
                           26               54.    Indeed, Uber was unable to put the genie it h a d created back in t he
                           27 bottle. Uber had disseminated tens of thousands of Uber decals in the Bay Area alone
                           28 with no way of tracking them, let alone retrieving them from men like t he Assailant
      LAW OFFICES OF
WALKUP, MELODIA, KELLY
 & SCHOENBERGER
 A PROfl ~s1ov. ~ CORPOM/\JIO'\
  650 CALI FORNIA STREET
       26TH FLOOR
                                                                                 14
SAN FRANCISCO, CA 94108
      (4 15)981 -72 10
                                                                     COMPLAINT FOR DAMAGES
                                    Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 15 of 20



                            1 in this case, whom Uber knew, or had reason to suspect, were dangerous sexual

                            2 predators.

                            3        55.    Upon learning of another woman's complaint against its driver, Uber
                            4 did nothing to notify its main competitor, Lyft, of the Assailant's concerning behavior
                            5 even though Uber was aware that many of its drivers concurrently drive for Lyft. As
                            6 a result, the Assailant was continuing to offer rides through Lyft up until and even

                            7 after he assaulted Plaintiff Jane Doe.

                            8        56.    It turns out that the Assailant had a significant criminal history that
                            9 predated his driving for Uber, including convictions/arrests for driving under the

                         10 influence of alcohol, driving on a suspended license, being under the influence of a
                         11 controlled substance, possession of a controlled substance, vehicle theft, vandalism,
                         12 assault/battery, and domestic violence. Nevertheless, Uber: "passed" him after a
                         13 purported background check; provided him with Uber decals; gave him access to the

                         14 Uber App; and permitted him to pick up Uber X passengers.

                         15          57.    Jane Doe is just one victim of Uber's lax ride sh are system that so easily
                         16 allows a predator to become an Uber X driver, or to masquerade as an Uber X driver
                         17 even if he no longer has access to or is not using the Uber App.

                         18          58.    The attack on Jane Doe and other similar assaults by men who

                         19 appeared to be rideshare drivers received significant public attention just before
                         20 Uber's planned IPO. Rather than changing its ineffectual driver-vetting process and
                         21 uncontrolled Uber decal scheme to more time-consuming and costly but safer
                         22 system s, Uber instead r esponded to the negative publicity by blaming the
                         23 victim-passenger. Uber also tried to shift the burden to the passenger to check and
                         24 vet the Uber X driver who picks he r up. On or about April 18, 2019, Uber rolled out
                         25 new "safety features" (nothing more than text m essage prompts to passengers who
                         26 are waiting for their Uber X to arrive). At that same time Tony West, Uber's chief
                         27 legal and security officer, said, "It's become sort of second nature whe never we get
                         28 into a car to buckle up. It has to be second nature before you get into a car to ask,
      LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SC HOENBERGER
 1>.PRQrl~"IO'Al
             C"()l{il(')RAllO'
 6SO CALIFORNIA STREET
      26TH FLOOR
                                                                          15
SAN FRANOSCO, CA 94108
     (41 5)981·72 10
                                                             COMPLAINT FOR DAMAGES
                                             Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 16 of 20



                                     1 'Hey, who are you here to pick up?"' https://www.nbcnews.com/news/us-news/uber-
                                     2 unveils-new-safety-measures-wake-college-student-s-m urder-n995611 For Plaintiff
                                     3 J ane Doe and many other past victims, this "fatherly advice" is too lat e. For the
                                     4 future passenger-victims, this will be too little. Other Uber X passenger s will get into
                                     5 cars bearing Uber decals without cross-examining the driver for a variety of
                                     6 foreseeable reasons, e.g. , hearing impairment, language barrier , intoxication,
                                     7 youthful carelessness, residual trust in the brand Uber cultivated, or because they
                                     8 heard the driver do or say something that they mistakenly interpret as indicating he
                                     9 is the correct driver. Under Uber's current and flawed systems, the type of harm that
                               10 befell Plaintiff Jane Doe will happen over and over again.
                               11             59.    Uber purposefully made an end run around transportation safety laws
                               12 and regulations when it launched Uber X, such as those that r egulate the taxi
                              13 industry. Uber failed to respond when the safety flaws in its Uber X. rideshare
                              14 syst em , described above, came to t he Company's attention. The Company could have
                              15 implemented reasonable and feasible remedial measures to prevent and guard
                              16 against such incidents. Uber instead chose profit (getting as ma ny Uber drivers and
                              17 rider s on t he roa d as soon as possible in adva nce of its IPO) over safety
                              18 (implementing r easonable safeguards that would have a dded time a nd increased
                              19 cost s). Such conduct is despicable and demonstrates a conscious disregard of the
                              20 safety and lives of prospective Uber X passengers like Plaintiff J ane Doe.
                              21
                                                                    FIRST CAUSE OF ACTION
                              22
                                           (ASSAULT, BATTERY. AND FALSE IMPRISONMENT BY OSTENSIBLE
                              23
                                                                               AGENT)
                              24
                              25              60.    Plaintiff alleges and reasserts all of the preceding par agraphs as if fully
                              26 set fort h herein.

                              27              61.    Uber intentionally or carelessly created the impression t hat the man
                              28 who assaulted, battered and falsely imprisoned Jane Doe was Uber's employee or
     LAW OFFICESOF
W ALKUP. MELODIA, KELLY
  & SCHOENBERGER
 t\ llROrlSSIO"'"l C.:O~l't)H.MtO'
 650 CALIFORNIA STREET
      26TH FLOOR
                                                                                   16
SAN FRANCISCO, CA 94108
     (415)981 -72 10
                                                                      COMPLAINT FOR DAMAGES
                                         Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 17 of 20



                                 1 agent.
                                 2          62.   Jane Doe reasonably believed that the Assailant who assaulted and
                                 3 battered and falsely imprisoned her was Uber's employee or agent.

                                 4          63.   Jane Doe was h armed because she r easonably relied on her belief.

                                 5          64.   As a direct and proximate result of the aforementioned conduct, Jane
                                 6 Doe has sustained and will sustain physical pain, mental suffering, loss of enjoyment
                                 7 of life, anxiety, humiliation, and emotional distress.

                                 8          65.   As a direct and proximate result of the aforementioned conduct, Jane
                                 9 Doe has incurred economic damages, including lost past and future income, lost
                              10 earning capacity, a nd past and future medical expenses.

                              11            66.   Accordingly, Jane Doe is entitled to recovery against Uber in an a mount

                              12 to be determined at trial.
                              13                                SECOND CAUSE OF ACTION
                              14                                        (NEGLIGENCE)
                              15            67.   Plaintiff alleges and reasserts all of the preceding paragraphs as if fully

                              16 set forth herein.
                              17            68.   Uber was at all relevant times in the business of transporting the
                              18 general public for profit, and held itself out to the public generally and indifferently
                              19 for that purpose.
                              20            69.   Uber at all relevant times a dvertised its services to the general public.

                             21             70.   Uber at all relevant times ch arged standardized fees for its services,
                             22 which were not separately negotiated with each passenger.

                              23            71.   In requesting that h er fiance summon an Uber ride for her, Jane Doe
                             24 intended to become an Uber passenger.
                              25            72.   In encouraging customers to summon rides for others, and in accepting
                              26 the ride r equest from Jane Doe's fiance for a location Uber knew was remote from his
                              27 location and thus must be for a person other than himself, Uber accepted Jane Doe as
                              28 a passenger.
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
 A l'll:Olf\\IO' Ai COftl'ORA JIO'
 &SO CALIFORNIA STREET
      26TH FLOOR
                                                                                17
SAN FRANCISCO, CA 94108
     (41S) 981-7210
                                                                   COMPLAINT FOR DAMAGES
                                          Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 18 of 20



                                  1        73.       In relying on Uber to send a driver to her location, and to provide trade
                                  2 dress visually identifying its driver, Jane Doe placed herself under Uber's control.

                                  3        74.       Jane Doe went to the location designated as the site of departure at the
                                  4 appropriate time.
                                  5        75.       California Civil Code § 2100 thus obligated Uber to "use the utmost
                                  6 care and diligence for" Jane Doe's safe carriage, to "provide everything necessary for
                                  7 that purpose," and to "exercise to that end a reasonable degree of skill," including
                                  8 with respect to providing a safe place and manner for Jane Doe to locate her driver,
                              9 as well as providing a safe ride until she disembarked in a safe location.
                           10              76.       Uber negligently, and with gross negligence and recklessness, breached
                           11 the duty of care that it owed to Jane Doe.
                           12              77.    As a direct and proximate result of the aforementioned conduct and
                           13 breach of duty, Jane Does has sustained and will sustain physical pain, mental
                           14 suffering, loss of enjoyment oflife, anxiety, humiliation, and emotional distress.
                           15              78.    As a direct and proximate result of the aforementioned conduct and
                           16 breach of duty, Jane Doe has incurred economic damages, including lost past and
                           17 future income, lost earning capacity, and past and future medical expenses.
                           18              79.    Accordingly, Jane Doe is entitled to recovery against Uber in an amount
                           19 to be determined at trial.
                           20                                         PRAYER FOR RELIEF
                           21              A.     For noneconomic damages according to proof at trial;
                           22              B      For economic damages according to proof at trial;
                           23              C.     For costs of suit and attorneys' fees to the fullest extent permitted by
                           24              law;
                           25              D.     For pre-judgment and post-judgment interest according to law;
                           26              E.     For punitive and exemplary damages in an amount that is sufficient to
                           27              punish Uber and deter it and others from engaging in similar conduct in the
                           28              future;
      LAW OFFICES OF
W ALKUI', MELODIA, KELLY
  & SCHOENBERGER
 A ~Qr((~ IO' Al CORf'ORA 110 '
 650 CALIFORNIA STREET
      26TH FLOOR
                                                                                  18
SAN FRANCISCO, CA 94108
     (415)981 -72 10
                                                                      COMPLAINT FOR DAMAGES
                                            Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 19 of 20



                                        1    F.     For such other a nd further relief as the Court may deem proper.

                                    2 Dated: June   Ji_, 2019            WALKUP, MELODIA, KELLY & SCHOE NBERGER

                                    3
                                    4
                                                                         By:
                                    5                                          MATTHEW D. DAVIS
                                                                               SARA M . PETERS
                                    6
                                                                               ANDREW P. McDEVITT
                                    7                                          Attorneys for Plaintiff Jane Doe

                                    8
                                    9

                                10
                                11
                                12
                                13
                                14
                                15
                                16
                                17
                                18

                                19
                                20
                                21
                                22
                                23
                                24

                                25
                                26

                                27

                                28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
   & SCHOENBERGER
 A l>ROflS1'.IQ\,l\l ('Ql(IJ(}KAllO"'
 6SO CALIFORNIA STREET
      26TH FLOOR
                                                                                 19
SAN FRANCISCO, CA 94108
     1415) 981·7210
                                                                    COMPLAINT FOR DAMAGES
                                         Case 3:19-cv-03310 Document 1 Filed 06/12/19 Page 20 of 20



                                 1
                                                               DEMAND FOR JURY TRIAL
                                 2
                                          Plaintiff hereby demands a jury trial.
                                 3
                                     Dated: June   _JL, 2018          WALKUP , MELODIA, KELLY      & SCHOE NBERGER
                                 4

                                 5

                                 6                                    By:
                                                                            MATTHEW D. DAVIS
                                 7                                          SARA M. PETERS
                                 8                                          ANDREW P. McDEVITT
                                                                            Attorneys for Plaintiff Jane Doe
                                 9
                             10
                              11

                             12
                             13
                             14

                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23

                             24

                             25
                             26
                             27

                             28
      LAW OFFI CES OF
WALKUP, MELODIA, KELLY
 & SCHOENBERGER
A PN.Of[<;~l()'Al ('()Rf'ORl\110\i
 6SO CALIFORNIA STREET                                                        20
      26TH FLOOR
SAN FRANCISCO, CA 94108
     (41Sl981-72 10
                                                                 COMPLAINT FOR DAMAGES
